Citation Nr: 0412468	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-15 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	Maryland Veterans Commission



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty in the U.S. Army from July 
1989 to July 1993. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the RO.  



FINDING OF FACT

1.  In a September 1995 rating decision, the RO denied the 
veteran's original claim of service connection for spina 
bifida and spondylolysis.  

2.  The evidence received since the RO's September 1995 
decision bears directly and substantially upon the specific 
matter under consideration; and must be considered in order 
to fairly decide the merits of the claim.  

3.  The currently demonstrated spina bifida, lumbarization 
and spondylolysis are developmental defects.  

4.  The veteran is shown chronic low back pain that as likely 
as not had its clinical onset due to injuries suffered in 
service.  



CONCLUSION OF LAW

1.  The evidence received since the final September 1995 RO 
decision which denied is new and material; thus the veteran's 
claim of service connection for a low back disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2001), 20.1103 (2003).  

2.  Neither spina bifida, lumbarization nor spondylolysis is 
a disease or injury within the meaning of application 
legislation.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by low back pain is due to injury that 
was incurred in his period of active service.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1153, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2003).  



REASON AND BASIS FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for low back 
disability.  He essentially contends that his developmental 
defects of spina bifida, lumbarization and spondylolysis were 
aggravated by service.  

Specifically, he attributes this to injuries during his 
physical training and duties throughout service, as well as a 
January 1993 car accident in which his back was reportedly 
injured.  


I. Whether new and material evidence has been received to 
reopen a claim of service connection for spina bifida and 
spondylolysis.

While the RO appears to have reopened the veteran's claim of 
entitlement to service connection for spina bifida and 
spondylolysis, and to have considered the claim on a de novo 
basis, the Board is not bound by that determination and is, 
in fact, required to conduct an independent new-and-material-
evidence analysis in claims involving prior final decisions.  
See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996).  

The record reflects that, in a July 1995 rating decision, the 
RO denied entitlement to service connection for spina bifida 
and spondylolysis.  That decision was not appealed within one 
year, and became final.  

In July 1995, the RO issued it's first rating decision, 
denying the veteran's claim of entitlement to service 
connection for spina bifida and spondylolysis.  In July 1995, 
the veteran submitted a statement indicating that he wished 
to reopen his claim of entitlement to service connection for 
spina bifida and spondylolysis.  In September 1995, the RO 
issued another rating decision denying entitlement to service 
connection for spina bifida and spondylolysis.  

In June 2000, the veteran submitted another statement 
indicating that he wished to reopen his claim of entitlement 
to service connection for spina bifida and spondylolysis.  

In general, RO decisions are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2003). 

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29,2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001).  

Accordingly, the Board will proceed to determine whether new 
and material evidence has been submitted to reopen the 
appellant's claims for service connection in this matter 
without regard to the new version of 38 C.F.R. § 3.156(a) 
(2003).  

The Board notes that the claims folder contains the report of 
a March 2003 VA medical examination.  The examiner diagnosed 
the veteran as having spina bifida occulta of S1, 
lumbarization of S1, and unilateral spondylolysis of S1.  

The March 2003 VA examination bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2003).  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the veteran's claim.  


II. Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (2000) (now codified in 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)). 

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the claim of service 
connection for a low back disorder, to include spina bifida 
and spondylolysis.

In light of the favorable action taken hereinbelow, further 
discussion of VCAA is not required at this time.  


III. Service connection for a low back disorder, to include 
spina bifida. lumbarization and spondylolysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. § 3.304 (2003).  

The General Counsel held that service connection for 
congenital, developmental or familial disease could be 
granted if manifestations of the disease in service 
constituted aggravation of the condition.  VAOPGCPREC 82-90 
(July 18, 1990).  However, developmental defects could not be 
incurred in or aggravated by service.  

In the Federal Circuit case of Harris v. West, 203 F.3d 1347, 
1349 (Fed. Cir. 2000), the court held that the determination 
regarding the pre-existence of a disorder must be based on 
all the evidence of record, including the veteran's in-
service or post-service statements regarding the onset of 
symptoms.  

The Board notes that the service medical records reveal no 
notation of spina bifida or spondylolysis at the time of the 
veteran's November 1988 enlistment examination.  However, a 
May 1990 service medical record from a weight reduction 
clinic indicates the veteran reported having a deformed 
vertebra on his treatment questionnaire.  

Additionally, the Board notes a February 1993 orthopedic 
consult that includes x-ray studies that revealed that he had 
a spina bifida occulta and spondylolysis of L4.  

Furthermore, the Board notes a March 2003 VA medical 
examination, where the examiner found the veteran's 
conditions of spina bifida occulta of S1, lumbarization of S1 
and unilateral spondylolysis of S1 to have been developmental 
in nature, and the veteran has conceded as much.  

In view of the foregoing medical evidence, which indicates 
that these conditions are developmental defects, they cannot 
be a "disease or injury" for purposes of granting 
compensation benefits.  

However, the Board notes that, in May 1990, it was reported 
that the veteran complained of having chronic low back 
condition after engaging in physical training exercises.  
Similar complaints were noted in service medical records 
dated in January 1991, February 1991, July 1991 and January 
1993.  

Additionally, in January 1993, the veteran was treated for 
injuries related to a motor vehicle accident.  The veteran 
apparently hit a telephone pole while driving at a speed of 
25-30 mph.  He reported that his nose hit the dashboard and 
that he experienced some low back pain as a result of the 
accident.  The examiner noted the veteran's back was tender 
in the L3-L5 regions.  An examination was negative for 
cervical or thoracic tenderness.  

In subsequent January 1993 and February 1993 service medical 
examinations, the examiners noted that the veteran complained 
of having had an exacerbation of his low back pain after 
engaging in physical training.  A February 1993 orthopedic 
consult included x-ray studies that revealed spina bifida 
occulta and spondylolysis of L4.  

The post-service medical records reflect further diagnoses of 
spina bifida, lumbarizaion and spondylolysis and continuing 
problems with the veteran's back on a regular basis.  

Significantly, VA treatment records show that the veteran was 
treated in April 2000 for chronic low back pain.  

It should be noted that, in March 2003, the veteran received 
a VA medical examination.  The examiner stated that, upon his 
review of the service and private medical records, there was 
no competent evidence to show a cause of permanent or 
persistent aggravation of the veteran's low back pain.  The 
examiner characterized the veteran's exacerbations of the 
back as minor and found that they were consistent with the 
developmental abnormality of his lumbar spine.  

Additionally, the examiner did not believe the January 1993 
motor vehicle accident was severe enough in nature to cause 
the veteran further complications with his back.  He based 
this opinion on the fact that the veteran did not require any 
follow-up care at the time of the accident.  The examiner 
attributed the veteran's low back pain to his overweight 
condition and to his bony defect in the lumbar spine.  

Although the VA examiner's opinion is persuasive in showing 
the developmental nature of the demonstrated spina bifida, 
lumbarization and spondylolysis, the Board find the 
evidentiary record to be evenly balanced in showing that the 
the veteran had experienced chronic low back pain since 
suffering repeated injuries during service.  

It is clear that the veteran did not exhibit such a level of 
disability manifested by chronic low back pain prior to 
entering service.  The recently identified chronic low back 
pain in the Board's opinion constitutes a superimposed 
disability that could be due to injuries that were shown to 
have been suffered in service.  

Given the continuous nature of the symptomalogy since 
service, the Board finds that the veteran now has a 
disability manifested by chronic low back pain that as likely 
as not was incurred in service.  By extending the benefit of 
the doubt to the veteran, service connection for chronic low 
back pain is warranted.  



ORDER

Service connection for a disability manifested by chronic low 
back pain is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



